08-6111-cv
Hamilton v. Hamilton-Grinols


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

R ULINGS BY SUM M ARY ORD ER D O NO T HAVE PRECEDENTIAL EFFECT . C ITATIO N TO A SU M M ARY O RD ER FILED ON O R AFTER
J AN U ARY 1, 2007, IS PERM ITTED AN D IS GO VERN ED BY F ED ERAL R ULE O F A PPELLATE P RO CED U RE 32.1 AND THIS COU RT ’S
L O CAL R U LE 32.1.1. W HEN CITING A SU M M AR Y O RD ER IN A D OCU M ENT FILED W ITH THIS COU RT , A PARTY M U ST CITE
EITHER TH E F ED ERAL A PPEN D IX O R AN ELECTRO N IC D ATABASE ( W ITH TH E N O TATIO N “ SU M M ARY O RD ER ”). A PARTY
CITIN G A SU M M ARY O RD ER M U ST SERVE A CO PY O F IT ON AN Y PARTY N O T REPRESENTED B Y CO U N SEL .



       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 1st day
of February, two thousand ten.

PRESENT:
            JOHN M. WALKER, Jr.,
            CHESTER J. STRAUB,
            DEBRA ANN LIVINGSTON,
                              Circuit Judges.
_______________________________________________

Kenrick Hamilton,

                                      Plaintiff-Appellant,
                    v.                                                               No. 08-6111-cv

Tammy L. Hamilton-Grinols,

                        Defendant-Appellee.
______________________________________________

For Appellant:                                                    KENRICK HAMILTON, pro se,
                                                                  Alexandria, VA

For Appellee:                                                     NO APPEARANCES

          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND

DECREED that the case is DISMISSED for lack of jurisdiction.
       Appellant Kenrick Hamilton, pro se, appeals the district court’s (Telesca, J.) sua sponte

dismissal of his complaint for lack of subject matter jurisdiction. We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

       We dismiss Hamilton’s appeal for want of subject matter jurisdiction. “‘It is a

fundamental precept that federal courts are courts of limited jurisdiction’ and lack the power to

disregard such limits as have been imposed by the Constitution or Congress.” Durant, Nichols,

Houston, Hodgson, & Cortese-Costa, P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir. 2009) (quoting

Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978)). Hamilton’s complaint

suggests no basis for federal question jurisdiction, as he is not suing under the Constitution or

any federal laws. See 28 U.S.C. § 1331. Nor has Hamilton pled any basis for a federal court to

exercise diversity jurisdiction in the matter because, although Hamilton and the defendant are

alleged to be diverse in citizenship, Hamilton failed to plead any amount in controversy, let alone

an amount in excess of $75,000. See id. at § 1332(a)(1); see also Lupo v. Human Affair Int’l,

Inc., 28 F.3d 269, 273 (2d Cir. 1994) (“[T]he party asserting diversity jurisdiction in federal court

has the burden of establishing the existence of the jurisdictional amount in controversy.”). In

fact, it appears that Hamilton is not seeking to recover any money damages exclusive of costs and

fees; rather, the gravamen of his complaint is that he wishes to have the district court remove his

name from joint loans with his ex-wife that have gone into default, so as not to jeopardize his

employment with the Department of Homeland Security.

       Finally, remand to the district court so that the pro se plaintiff may amend his pleading is

not appropriate in the circumstances of this case. Even to the extent that Hamilton’s complaint

could be amended to include the requisite amount in controversy and abandon the claims of child


                                                 2
support and visitation rights, under the facts pled, his remaining claim seeking to have this Court

remove his name from loans held jointly with his wife would be precluded by the domestic

relations doctrine exception to the court’s jurisdiction. Under this exception, federal courts are

divested of jurisdiction in “cases involving the issuance of a divorce, alimony, or child custody

decree,” Ankenbrant v. Richards, 504 U.S. 689, 704 (1992), and should further abstain from

exercising jurisdiction over cases “on the verge” of being matrimonial in nature, Amer. Airlines

v. Block, 905 F.2d 12, 14 (2d Cir. 1990) (per curiam). Hamilton’s request to have a federal court

remove his name from jointly-held loans is grounded in his ex-wife’s purported violation of a

New York state court Order for Temporary Support and a New York state court Final Judgement

of Divorce, both of which, in addition to assigning responsibility for outstanding loans and debts,

distribute marital property and provide for child custody arrangements and child support. The

obligation that Hamilton seeks to enforce is thus “matrimonial in nature” and is best left to the

“greater interest and expertise of state courts in this field.” Id; see also McLaughlin v. Cotner,

193 F.3d 410, 411, 413-14 (6th Cir. 1999) (refusing jurisdiction under the domestic relations

exception in case where wife sought to enforce divorce decree requiring husband to sell jointly-

owned real estate).

       We conclude that this Court lacks subject matter jurisdiction over this case, and it is thus

DISMISSED.
                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 3